UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-QSB (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: September 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-09283 flexSCAN, Inc. (Name of small business issuer in its charter) Nevada 20-8085447 (State or Other Jurisdiction (I.R.S. Employer Identification No.) of Incorporation or Organization) 27201 Puerta Real, Suite 350, Mission Viejo, CA92691 (Address of principal executive offices) (Zip Code) (949) 609-1966 (Registrant's telephone number) (Former Name, Former Address and Former Fiscal Year, if changed since last report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for past 90 days. x Yeso No Indicate by check mark whether registrant is a shell company (as defined in rule 12b-2 of the Exchange Act) oYesxNo As of November 20, 2006, the registrant had 51,873,112shares of common stock, par value $0.001, outstanding. FLEXSCAN, INC. Index to Form 10-QSB PART 1 — FINANCIAL INFORMATION Page Item 1. Financial Statements: Consolidated Balance Sheet as of September 30, 2007(Unaudited) 3 Consolidated Statements of Operations for the Three Months Ended September 30, 2007 and 2006 (Unaudited) 4 Statements of Cash Flows for the ThreeMonths Ended September 30, 2007 and 2006 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis orPlan of Operations 15 Item 3. Controls and Procedures 19 PART II – OTHER INFORMATION 20 Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Default Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5 Other Information 21 Item 6. Exhibits 22 Signatures 23 PART I FINANCIAL INFORMATION Item 1.Financial Statements flexSCAN, Inc. CONSOLIDATED BALANCE SHEET (Unaudited) September 30, 2007 Assets Current Assets Cash $ 382 Accounts receivable Prepaid expenses and other current assets 7,926 Total current assets 8,308 Fixed assets, net 46,201 Other assets held for investment 311,358 Deposits 37,985 Intangibles, net 1,589 Total assets $ 405,441 Liabilities and Stockholders' Deficit Liabilities Accounts payable $ 210,308 Payroll taxes payable 138,685 Accrued expenses 132,776 Deferred Compensation 340,813 Deferred Revenue 59,517 Current portion of related party notes 496,000 Short term notes payable 161,757 Current portion of deferred rent 26,429 Total current liabilities 1,566,285 Related party notes, net of current portion 50,000 Long term notes payable 394,705 Deferred rent, net of current portion 23,433 Total long-term liabilities 468,138 Total liabilities 2,034,423 Stockholders' Deficit Preferred stock, $0.001 par value, 10,000,000 shares authorized, none issued Common stock, $0.001 par value, 150,000,000 shares authorized, 82,718,108 shares issued and outstanding 72,719 Additional paid in capital 22,640,911 Accumulated deficit (24,342,612 ) Total Stockholders' Deficit (1,628,982 ) $ 405,441 The accompanying notes are an integral part of these consolidated financial statements. 3 flexSCAN, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended September 30 (Unaudited) 2007 2006 Sales $ - $ 944 Cost of sales - 4,937 Gross profit (loss) - (3,993 ) Selling, general and administrative 673,540 1,524,757 Loss from operations (673,540 ) (1,528,750 ) Other income (expense) Interest expense (23,953 ) (391,887 ) Total other income (expense) (23,953 ) (391,887 ) Loss before income taxes (697,493 ) (1,920,637 ) Income tax expense - - Net loss $ (693,493 ) $ (1,920,637 ) Basic and diluted: (Loss) per share $ (0.01 ) $ (0.04 ) Weighted average shares outstanding 82,718,108 47,764,937 The accompanying notes are an integral part of these consolidated financial statements 4 flexSCAN, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended September 30 (Unaudited) 2007 2006 Cash from operating activities Net loss $ (697,493 ) $ (1,920,637 ) Adjustments to reconcile net loss to net cash from operating activities Depreciation and amortization 10,969 11,687 Amortization of debt discount - 296,323 Estimated fair value of common stock issued for employment or services - 6,000 Estimated fair value of warrants issued for services 71,455 27,196 Estimated fair value of warrants issued to employees 130,708 947,842 Changes in operating assets and liabilities Accounts receivable, net - (1,583 ) Prepaid expenses and other assets - 1,788 Accounts payable 25,553 66,719 Accrued expenses and deferred 92,300 64,214 Registration rights obligation - 53,548 Net cash flows from operating activities (366,508 ) (446,903 ) Cash from investing activities Purchases of fixed assets - (1,715 ) Net cash flows from investing activities - (1,715 ) Cash from financing activities Proceeds for issuing common stock - 190,000 Additional loan obligations 200,000 131,000 Repayment of notes and loans (14,989 ) (22,392 ) Repayment of capital lease obligations - (2,173 ) Net cash flows from financing activities 185,011 296,435 Net change in cash for the quarter (181,497 ) (152,183 ) Cash, beginning of quarter 181,879 152,298 Cash, end of quarter $ 382 $ 115 Supplemental disclosures: Cash paid for interest $ 3,571 $ 1,191 Cash paid for income taxes - - Non-cash investing and financing activities Purchase of land in exchange for common shares and note payable - 250,000 Debt discount recorded for warrants and beneficial conversions - 121,902 Debt and accrued interest converted to common shares - 8,572 The accompanying notes are an integral part of these consolidated financial statements. 5 flexSCAN, Inc. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 and 2006 NOTE 1 - MANAGEMENT’S REPRESENTATION The financial statements included herein have been prepared by flexSCAN, Inc. (“flexSCAN” or the “Company”), without audit, pursuant to the rules and regulations of the U.S. Securities and Exchange Commission. Certain information normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America has been omitted pursuant to such rules and regulations. However, the Company believes that the disclosures are adequate to make the information presented not misleading. In the opinion of management, all adjustments (consisting primarily of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending June 30, 2008. It is suggested that the financial statements be read in conjunction with the audited financial statements and notes thereto for the year ended June 30, 2007 included in the Company’s Form 10KSB filed on October 15, 2007. NOTE 2 - NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization Since its original incorporation on February 13, 2001, flexSCAN, Inc.’s efforts have been principally devoted to research and development, software development, securing and protecting its intellectual property, and raising capital. From inception through the present, flexSCAN has established its marketing strategy, developed its foundation technology, established a scalable infrastructure, defined its products and services, established its brand identity, and assembled its executive team. flexSCAN’s business model is designed to provide access to leading-edge medical technology and services to the largest number of individuals in a unique and unprecedented corporate benefit program known as wellness360. wellness360 is a health, wellness and lifestyle program enabling employers the ability to lower their cost of health insurance by: (i) working to improve the general health and wellness of their employees, and (ii) enjoying tangible economic rewards as a result of their employees participation in flexSCAN’s online diet, fitness, online medical records, health risk assessment and internet health, wellness and lifestyle online services. On July 15, 2005, flexSCAN (Delaware) entered into a Merger Agreement with Fuel Corporation of America, and FCA Acquisition Corp. a Delaware corporation and wholly owned subsidiary. As a result of the merger, the operations of flexSCAN (Delaware) became the sole operations of Fuel Corporation. Upon completion of the merger, flexSCAN (Delaware) become the sole operations of Fuel Corporation. Upon completion of the merger, flexSCAN (Delaware) changed its name to flexPLUS. On September 19, 2005, Fuel Corporation merged with and into flexSCAN, Inc., a Nevada corporation for the sole purpose of effecting a name change from Fuel Corporation to flexSCAN, Inc. Per the Merger Agreement, Fuel Corporation of America issued 30,671,207 shares of its common stock to holders of the flexSCAN (Delaware) common stock (collectively, the “flexSCAN Shareholders”) so that upon consummation of the Merger, 33,107,055 shares of common stock of the Company were issued and outstanding. Approximately 92.61% of the Company’s issued and outstanding common stock is owned by the former flexSCAN’s Shareholders and the remainder is held by the Fuel Corporation of America’s legacy stockholders. Subsequent to the Merger, Fuel Corporation of America executed a short-form merger into a Nevada corporation in order to become a Nevada corporation and effect a name change to flexSCAN, Inc. The Merger was accounted for as a reverse acquisition as the former flexSCAN shareholders controlled the combined entity after the Merger. As a result, the prior consolidated financial statements were restated to present the historical results of the former flexSCAN in conformity with USGAAP and all share information was adjusted to reflect the merger conversion factor (i.e., 5.8494525). 6 . Basis of Presentation The accompanying financial statements include the results of flexSCAN, Inc. and are presented in compliance with USGAAP. Liquidity and Management’s Plans The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern. The Company has not generated significant revenues from operations and has no assurance of any future revenues. The Company incurred a net loss of $697,493 during the quarter ended September 30, 2007. Also, the Company has a cash balance of $382, a working capital deficit of $1,557,977 and a stockholders’ deficit of $1,628,982 at September 30, 2007. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. The Company’s success is dependent upon numerous items, certain of which are the successful growth of revenues from its services, its ability to obtain new customers in order to achieve levels of revenue adequate to support the Company’s current and future cost structure, and its success in obtaining financing for operations, for which there is no assurance. Unanticipated problems, expenses, and delays are frequently encountered in establishing and maintaining profitable operations. These include, but are not limited to, technical difficulties, market acceptance, and sales and marketing. The failure of the Company to meet any of these conditions could have a materially adverse effect on the Company and may force the Company to reduce or curtail operations. No assurance can be given that the Company can achieve or maintain profitable operations. The Company’s management recognizes that the Company must obtain additional capital for the eventual achievement of sustained profitable operations. Management’s plans include obtaining additional capital through equity financing sources. However, no assurance can be given that additional capital, if needed, will be available when required or upon terms acceptable to the Company or that the Company will be successful in its efforts to negotiate the extension of its existing debt.The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Significant estimates made by management include, among others, realization of accounts receivable, recoverability of long-lived assets, deferred tax asset valuations and valuation of derivative instruments. Actual results could differ from those estimates. 7 Cash The Company maintains its cash accounts in financial institutions.Accounts at these financial institutions are insured by the Federal Deposit Insurance Corporation (“FDIC”) up to $100,000. At September 30, 2007, the Company had no deposits which were in excess of the FDIC insurance limit. The Company performs ongoing evaluations of its banking institution to manage its concentration risk exposure. Customers The Company performs ongoing credit evaluations of its customers and generally does not require collateral. The Company regularly monitors its customer collections and payments and will record a provision for estimated credit losses based upon the Company’s historical experience and any specific customer collection issues that have been identified. At September 30, 2007, there were no accounts receivable and, therefore, no reserve against accounts receivable was required. Fair Value of Financial Instruments The Company’s consolidated financial instruments consist of cash, accounts receivable, accounts payable and accrued expenses, and related party notes payable. The carrying values for all such instruments, except the related party notes payable, approximate fair value at September 30, 2007 due to the short maturities of such financial instruments. The fair value of related party notes payable approximates their carrying value and was determined based on the current rates at which similar loans would be made to borrowers with similar credit ratings and for the same remaining maturities. Fixed Assets Fixed assets are stated at cost, net of accumulated depreciation and amortization. Depreciation and amortization of fixed assets are provided using the straight-line method over estimated useful lives ranging from three to five years. Betterments, renewals and extraordinary repairs that extend the lives of the assets are capitalized; other repairs and maintenance charges are expensed as incurred. The cost and related accumulated depreciation and amortization applicable to assets retired are removed from the accounts, and the gain or loss on disposition is recognized in current operations. Other assets held for investment Comprised of non-operating assets that were acquired with the intention to sell for a gain. The assets include a parcel of unimproved land in Apple Valley, California and a van. The assets are stated at cost. Intangible Asset The intangible asset is computer software which is amortized using the straight-line method over its estimated useful life of five years. Long-Lived Assets The Company’s management assesses the recoverability of its long-lived assets upon the occurrence of a triggering event by determining whether the depreciation and amortization of long-lived assets over their remaining useful lives can be recovered through projected undiscounted future cash flows. The amount of long-lived asset impairment, if any, is measured based on fair value and is charged to operations in the period in which long-lived asset impairment is determined by management. At September 30, 2007, the Company’s management believes there is no impairment of its long-lived assets. 8 There can be no assurance however, that market conditions will not change or demand for the Company’s services will continue, which could result in impairment of its long-lived assets in the future. Derivative Financial Instruments From time to time, the Company issues debt securities that contain features, that are considered embedded derivative instruments pursuant to Statement of Financial Accounting Standards (“SFAS”) No. 133, Accounting for Derivative Instruments and Hedging Activities, as amended. The accounting treatment of these derivative financial instruments requires that the Company record the derivatives and related warrants at their fair values as of the inception date of the debt agreements and at fair value as of each subsequent balance sheet date. In addition, under the provisions of Emerging Issues Task Force (“EITF”) Issue No. 00-19, Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock, if the Company enters into certain non-conventional convertible debt agreements, the Company may be required to classify all other non-employee warrants as derivative liabilities and record them at their fair values at each balance sheet date. At September 30, 2007, no such classification requirement existed. Convertible Debentures The convertible feature of certain of the Company’s notes payable provides for a rate of conversion that is below market value (see Note 5). This feature is characterized as a beneficial conversion feature (“BCF”), which is recorded by the Company pursuant to EITF Issue No. 98-5, Accounting for Convertible Securities with Beneficial Conversion Features or Contingently Adjustable Conversion Ratios, and EITF Issue No. 00-27, Application of EITF Issue No. 98-5 to Certain Convertible Instruments. Revenue Recognition The Company’s pre-symptomatic disease screening services (“mywellness360 plan”) revenue is recognized when the service is provided. Monies collected in advance of the service being provided are recorded as deferred revenue. Unbilled receivables relate to revenues earned, but not billed prior to period end. From time to time, the Company has acted in a manner similar to a medical equipment lease broker. As a broker, the Company earns a commission or fee for medical equipment leases referred to third parties on a non-recourse basis. The commission or fee is earned upon funding of the lease by the third party. The commission is recorded net of any related expenses and is included in equipment financing income, net. Advertising Costs The Company expenses advertising costs when incurred.Advertising costs for the three months ended September 30, 2007 and 2006 were $3,399 and $24,229, respectively. 9 Share-Based Payments Prior to April1, 2006, we accounted for these share-based employee compensation arrangements under the measurement and recognition provisions of Accounting Principles Board (APB)Opinion No.25, “Accounting for Stock Issued to Employees,” and related Interpretations, as permitted by SFAS 123, “Accounting for Stock-Based Compensation.” Accordingly, we only recorded share-based employee compensation expense for warrants granted with an exercise price less than the market price on the date of grant during the twelve months ended June 30, 2005, and for the period from July 1, 2005 through March 31, 2006. In accordance with SFAS 123 and SFAS 148, “Accounting for Stock-Based Compensation – Transition and Disclosure,” we provided pro forma net income or loss and net income or loss per share disclosures for each period prior to the adoption of SFAS 123(R) as if we had applied the fair value-based method in measuring compensation expense for our share-based compensation plans. Effective April1, 2006, we adopted the fair value recognition provisions of SFAS 123(R), “Share-Based Payment,” using the modified prospective transition method. For warrants granted before April 1, 2006, we amortize the fair value on a straight-line basis. This is the same basis on which we amortized warrants granted before April 1, 2006 for our pro forma disclosures under SFAS 123. For warrants granted on or after April 1, 2006, we amortize the fair value on a straight-line basis. All warrants are amortized over the requisite service periods of the awards, which are generally the vesting periods. Because we used the modified prospective transition method, results for prior periods have not been restated. In March2005 the Securities and Exchange Commission issued Staff Accounting Bulletin (SAB)No.107, which provides supplemental implementation guidance for SFAS 123(R). We have applied the provisions of SAB 107 in our adoption of SFAS 123(R). Income Taxes The Company accounts for income taxes in accordance with SFAS No. 109,
